Robertson, Ch. J.
The defendant does not attempt to explain, but altogether denies, the expressions imputed to him. They evidence an intention (whether from anger, or any other *627cause, is immaterial) to dispose of property so as to baffle the plaintiff in the speedy collection, of his debt, which, of course, could only be done by illegal" means. (Gasherie v. Apple, 14 Abb. 64.) Cases in which the only threat was to make merely a lawful assignment, are inapplicable. Two witnesses, who are disinterested, in addition to the plaintiff, prove the use of the language charged; and it is only denied by the uncorroborated evidence of the defendant. His responsibility, character and conduct cannot disprove his utterance of such words. They might show them to be the result of excitement, but the words are denied instead of being explained..
The motion to discharge the attachment must be denied, with #10 costs.